DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/25/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed after the mailing date of the Non-Final Office Action on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5, and 6 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a nitride semiconductor light emitting device comprising a mesa portion having a side surface defined by the second nitride semiconductor layer, the nitride semiconductor light emitting layer, and a portion of the first nitride semiconductor layer, wherein a planar shape of the mesa portion includes a convex-shaped tip portion having an obtuse angle formed by adjacent two straight lines and a base portion, and an angle defined by a cross angle between the side surface of the mesa portion and a surface parallel to a substrate surface is smaller in the convex-shaped tip portion than in the base portion in combinations with other claim limitations as required by claim 1.
The dependent claims 2, 3, 5, and 6 are allowable by virtue of the dependence upon the claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891